DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement submitted on 19 April 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the compound LixPOySz on line 1. The claim fails to specify the permitted values for the parameters x and y. As such, the scope of the claim is undefined.
x and y will be considered to meet the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 31 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent publication No. 2017-033858, hereinafter Yamamura. (A machine translation of Yamamura is provided with the current office action).
Regarding claim 31, Yamamura teaches a solid electrolyte layer comprising the compound Li3PS4-xOx, where 1 < x <3 (abstract and paragraph [0028]). Yamamura’s material contains no N (paragraph [0035]).
In Yamamura’s material the content of S (the instantly claimed z) is less than 3 and more than 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 18-21, 23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0331092, hereinafter Chen.
Regarding claim 15, Chen teaches a solid electrolyte separator comprising a layer of the compound LixPySzOw, where 0.33 ≤ x ≤ 0.67, 0.07 ≤ y ≤ 0.2, 0.4 ≤ z ≤ 0.55 and 0 ≤ w ≤ 0.15 (paragraphs [0081, 0132]). Chen does not disclose that N is present in the material, it is thus understood that the electrolyte layer includes no N.
Squarely within the permitted ranges are the values x = 0.33, y = 0.15, z = 0.45 and w = 0.15. Scaling these values by a factor of 1/0.15 results in a Li content (instantly claimed x) of 2.2, a P content of 1, a S content (instantly claimed z) of 3 and an O content (instantly claimed y) of 1. These values fall within the claimed ranges.
Chen’s optimum composition ranges overlap the instant application's optimum composition ranges.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Chen discloses the claimed invention except for the exact optimum composition ranges in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 16, Chen teaches that the layer is made up of the LixPySzOw compound, therefore it consists of it.
claims 18 and 19, Chen teaches a composition with z = 0.45 and w = 0.15. Scaling these values by a factor of 1/0.15 results in a S content (instantly claimed z) of 3 and an O content (instantly claimed y) of 1. Therefore, in Chen’s composition the S content (instantly claimed z) plus the O content (instantly claimed y) equals 3 + 1 and thus equals 4.
Regarding claims 20 and 21, Chen teaches that the solid electrolyte may be a multi-layer structure. Among the recited materials of the layers are sulfide electrolytes, such as LixPySzOw and LIPON (paragraphs [0156, 0081]). 
It would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to select LixPySzOw and LIPON out of a finite number of possible combinations without undue experimentation and with a reasonable expectation of success.
In this arrangement LIPON is considered a “buffer layer”. 
Regarding claim 23, Chen teaches a battery comprising the electrolyte of claim 15 (abstract).
Regarding claim 31, Chen teaches a solid electrolyte comprising a layer of the compound LixPySzOw, where 0.07 ≤ y ≤ 0.2 and 0.4 ≤ z ≤ 0.55 (paragraphs [0081, 0132]). Chen does not disclose that N is present in the material, it is thus understood that the electrolyte layer includes no N.
Squarely within the permitted ranges are the values y = 0.15 and z = 0.45. Scaling these values by a factor of 1/0.15 results in a P content of 1 and a S content (instantly claimed z) of 3. This value for S falls within the claimed range.

Furthermore, Chen discloses the claimed invention except for the exact optimum composition range of S in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0331092, hereinafter Chen as applied to claim 23 above and further in view of U.S. Pre-Grant Publication No. 2020/0067126, hereinafter Han.
Regarding claim 24, Chen teaches that the battery includes a negative (“first”) current collector, a negative (“first”) electrode, the solid electrolyte, a cathode (“second”) electrode and a second current collector (abstract and paragraph [0132]).
Chen fails to teach a substrate and an encapsulation layer.
It is well-known in the art that batteries require encapsulation for the purpose of containing and protecting the elements of the battery – see, e.g. the Han reference, which is commonly owned with the Chen references. Han teaches a pouch (507, 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to enclose Chen’s battery within a pouch for the purpose of containing and protecting the battery elements. 
One of the faces of the pouch is considered the instantly claimed “substrate” on which the electrodes, current collectors and electrolyte are stacked.

Claims 15, 16, 18-20, 23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2011-141982, hereinafter Ota, in view of U.S. Pre-Grant Publication No. 2017/0331092, hereinafter Chen.
Regarding claim 15, Ota teaches a solid electrolyte layer (14). The solid electrolyte layer comprises a sulfide compound of the type Li-PSO (paragraph [0028]). The material does not include N, therefore the electrolyte layer (14) is understood to not include N.
Ota fails to teach a specific composition of the Li-PSO compound.
Chen teaches the solid electrolyte LixPySzOw, where 0.33 ≤ x ≤ 0.67, 0.07 ≤ y ≤ 0.2, 0.4 ≤ z ≤ 0.55 and 0 ≤ w ≤ 0.15 (paragraphs [0081]).
Squarely within the permitted ranges are the values x = 0.33, y = 0.15, z = 0.45 and w = 0.15. Scaling these values by a factor of 1/0.15 results in a Li content (instantly claimed x) of 2.2, a P content of 1, a S content (instantly claimed z) of 3 and an O content (instantly claimed y) of 1. These values fall within the claimed ranges.

The optimum composition ranges of Ota as modified by Chen overlap the instant application's optimum composition ranges.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Ota as modified by Chen discloses the claimed invention except for the exact optimum composition ranges in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 16, Ota as modified by Chen teaches that the layer is made up of the LixPySzOw compound, therefore it consists of it.
Regarding claims 18 and 19, Ota as modified by Chen teaches a composition with z = 0.45 and w = 0.15. Scaling these values by a factor of 1/0.15 results in a S content (instantly claimed z) of 3 and an O content (instantly claimed y) of 1. Therefore, in Chen’s composition the S content (instantly claimed z) plus the O content (instantly claimed y) equals 3 + 1 and thus equals 4.
claim 20, Ota teaches a buffer layer (13) on one face of the electrolyte layer (14) (paragraph [0025] and figure 1).
Regarding claim 22, Ota teaches a buffer layer (13) on one face of the electrolyte layer (14) (paragraph [0025] and figure 1). 
Ota further teaches an interface layer (15) on the opposite face of the electrolyte layer (14) (paragraph [0030] and figure 1). The interface layer (15) serves to absorb lithium ions and suppress the growth of lithium dendrites (paragraphs [0004, 0013, 0016]). As it prevents lithium dendrites from growing and coming into contact with the positive electrode, the interface layer (15) may be considered a “buffer layer”.
Regarding claim 23, Ota as modified by Chen teaches a battery comprising the electrolyte of claim 15 (paragraph [0020]).
Regarding claim 31, Ota teaches a solid electrolyte layer (14). The solid electrolyte layer comprises a sulfide compound of the type Li-PSO (paragraph [0028]). The material does not include N, therefore the electrolyte layer (14) is understood to not include N.
Ota fails to teach a specific composition of the Li-PSO compound.
Chen teaches a solid electrolyte comprising a layer of the compound LixPySzOw, where 0.07 ≤ y ≤ 0.2 and 0.4 ≤ z ≤ 0.55 (paragraphs [0081, 0132]). 
Squarely within the permitted ranges are the values y = 0.15 and z = 0.45. Scaling these values by a factor of 1/0.15 results in a P content of 1 and a S content (instantly claimed z) of 3. This value for S falls within the claimed range.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use Chen’s material as the solid 
The optimum composition range for S of Ota as modified by Chen overlaps the instant application's optimum composition ranges.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Ota as modified by Chen discloses the claimed invention except for the exact optimum composition range for S in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2011-141982, hereinafter Ota and U.S. Pre-Grant Publication No. 2017/0331092, hereinafter Chen as applied to claim 23 above and further in view of U.S. Pre-Grant Publication No. 2020/0067126, hereinafter Han.
Regarding claim 24, Ota teaches that the battery includes a positive (“first”) current collector (11), a positive (“first”) electrode (12), the solid electrolyte (14), a negative (“second”) electrode (16) and a negative (“second”) current collector (17) (paragraph [0020] and figure 1).
Ota fails to teach a substrate and an encapsulation layer.

Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to enclose Ota’s battery within a pouch for the purpose of containing and protecting the battery elements. 
One of the faces of the pouch is considered the instantly claimed “substrate” on which the electrodes, current collectors and electrolyte are stacked.

Claims 15, 16, 18, 19, 23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2016/0104891, hereinafter Holme.
Regarding claim 15, Holme teaches a solid electrolyte comprising a layer of the compound LixPySzOw, where 0.33 ≤ x ≤ 0.67, 0.07 ≤ y ≤ 0.2, 0.4 ≤ z ≤ 0.55 and 0 ≤ w ≤ 0.15 (paragraphs [0007, 0010, 0016]). The material does not include N, therefore the electrolyte layer is understood to not include N.
Squarely within the permitted ranges are the values x = 0.33, y = 0.15, z = 0.45 and w = 0.15. Scaling these values by a factor of 1/0.15 results in a Li content (instantly claimed x) of 2.2, a P content of 1, a S content (instantly claimed z) of 3 and an O content (instantly claimed y) of 1. These values fall within the claimed ranges.
Holme’s optimum composition ranges overlap the instant application's optimum composition ranges.  It has been held that in the case where claimed ranges “overlap or 
Furthermore, Holme discloses the claimed invention except for the exact optimum composition ranges in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 16, Holme teaches that the layer is made up of the LixPySzOw compound, therefore it consists of it.

Regarding claims 18 and 19, Holme teaches a composition with z = 0.45 and w = 0.15. Scaling these values by a factor of 1/0.15 results in a S content (instantly claimed z) of 3 and an O content (instantly claimed y) of 1. Therefore, in Holme’s composition the S content (instantly claimed z) plus the O content (instantly claimed y) equals 3 + 1 and thus equals 4.
Regarding claim 23, Holme teaches a battery comprising the electrolyte of claim 15 (paragraph [0034]).
Regarding claim 31, Holme teaches a solid electrolyte comprising a layer of the compound LixPySzOw, where 0.07 ≤ y ≤ 0.2 and 0.4 ≤ z ≤ 0.55 (paragraphs [0007, 0010, 0016]). Holme does not disclose that N is present, it is thus understood that the electrolyte layer includes no N.

Holme’s optimum composition range for S overlaps the instant application's optimum composition range.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Holme discloses the claimed invention except for the exact optimum composition range of S in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2016/0104891, hereinafter Holme as applied to claim 23 above and further in view of U.S. Pre-Grant Publication No. 2020/0067126, hereinafter Han.
Regarding claim 24, Holme teaches that the battery includes a stack comprising a first current collector, an anode (“first”) electrode, the solid electrolyte, a cathode (“second”) electrode and a second current collector (paragraphs [0020, 0034, 0047]).
Holme fails to teach a substrate and an encapsulation layer.

Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to enclose Holme’s battery within a pouch for the purpose of containing and protecting the battery elements. 
One of the faces of the pouch is considered the instantly claimed “substrate” on which the electrodes, current collectors and electrolyte are stacked.

Claims 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2016/0104891, hereinafter Holme as applied to claim 15 above and further in view of U.S. Pre-Grant Publication No. 2004/0048157, hereinafter Neudecker and J. Appl. Phys. 101, 103502, hereinafter Weiβ.
Regarding claim 25, Holme teaches that the solid electrolyte may be prepared through vapor deposition (paragraph [0010]).
Holme does not specify the precursor or the atmosphere used in the process.
The method of vapor deposition via magnetron sputtering from a Li3PO4 target in a N2 atmosphere to produce the closely related LIPON solid electrolyte is widely used in the art – see, e.g. Neudecker (paragraph [0092]).
2S/Ar atmosphere is also known in the art – see Weiβ (abstract, Introduction, 4th paragraph).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form Holme’s sulfide electrolyte by combining the known method of depositing LIPON with the known method for depositing sulfide layers and to thus use magnetron sputtering from a Li3PO4 target in a H2S/Ar atmosphere for the purpose of forming Holme’s LixPySzOw material.
Regarding claim 26, Holme as modified by Neudecker and Weiβ teaches the sulfur containing gas H2S (Weiβ’s abstract).
Regarding claims 27-29, Holme as modified by Neudecker and Weiβ teaches using a H2S/Ar atmosphere.
Holme as modified by Neudecker and Weiβ does not specify the ratio of the H2S gas in the atmosphere.
However, given that the desired composition in the final material is known, it would have been within the purview of the ordinarily skilled artist before the effective filing date of the claimed invention to select an appropriate amount of the H2S gas in the atmosphere for the purpose of arriving at the desired final composition. Given that the composition taught by Holme meets the instantly required composition, it is expected that the appropriate amount of H2S gas in the atmosphere would likewise meet the claimed amount.
claim 30, Holme’s material contains no N. The method of Holme as modified by Neudecker and Weiβ teaches using a H2S/Ar atmosphere and does not include N.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record (Chen and Holme) teach an electrolyte of the claimed composition except for the amount of S as required by claim 17. Moreover, the prior art contains no motivation for adopting the claimed amount of S.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Pre-Grant Publication No. 2006/0292449.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724



/MIRIAM STAGG/           Supervisory Patent Examiner, Art Unit 1724